Citation Nr: 1626466	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  He died in September 2009.  The Appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified at a video conference hearing before the undersigned Veterans' Law Judge in April 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Additional development is needed prior to adjudicating the claim.

Initially, there appear to be outstanding VA fee basis treatment records.  While the Veteran's VA treatment records were associated with the record, a January 22, 2008 VA treatment record noted that the Veteran received care at the Pikes Peak Care Center and Internal Medicine Associated of Colorado Springs under fee basis contracts.  However, the underlying treatment records from these fee basis providers have not been associated with the claims file.  Accordingly, on remand all outstanding fee basis records must be associated with the record.  

At the April 2016 hearing, the Appellant testified that the Veteran received private treatment and stated she believed that those records had been associated with the record.  The most contemporaneous private medical records were received in October 2002.  An August 5, 2009 VA treatment record noted that the Veteran was hospitalized at Memorial Hospital for his chronic obstructive pulmonary disorder, and an August 25, 2009 VA treatment record indicated that the Veteran underwent a liver computed tomography scan while hospitalized at Penrose Hospital.  As these records have not been requested or otherwise associated with the claims file, on remand reasonable efforts should be made to obtain them.

A December 2010 Social Security Administration (SSA) inquiry and March 1, 2004 VA treatment record indicated that the Veteran received SSA disability benefits prior to his death.  To date, the Veteran's SSA records have not been requested or otherwise associated with the claims file.  As VA cannot exclude the possibility that those records may be relevant to the pending appeal, VA's duty to assist requires requesting and obtaining the Veteran's SSA records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992). 

Finally, at the April 2016 hearing the Appellant asserted that the Veteran's service-connected disabilities, including his PTSD, rendered him materially less capable of resisting the effects of the disease process that caused his death and, in the alternative, that his smoking, which was listed as another significant condition on his death certificate, was secondary to his service-connected PTSD.  Additionally, on her VA Form 9, the Appellant asserted that the Veteran's congestive heart failure, which was listed on his death certificate as his cause of death, was related to his service in Vietnam.  To date, the VA opinions of record do not address these theories of entitlement.  Accordingly, an addendum VA opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment fee basis records, to include those from Pikes Peak Care Center and Internal Medicine Associated of Colorado Springs.  All efforts to obtain these records must be documented in the claims file.

2.  Contact the Appellant and request that she provide authorization for the release of any outstanding private medical records, including those from the Veteran's private psychiatrist, Penrose Hospital, and Memorial Hospital.  If a release is obtained, make reasonable efforts to obtain all identified records.  

3.  Obtain from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as the medical records relied upon concerning that claim.

4.  Thereafter, obtain a VA medical opinion to determine if the Veteran's death was caused by a service-connected disability or a disability incurred in service.  The claims file and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner must provide opinions as to: 

a.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected disabilities (PTSD, residuals of right pleural cavity injury and shell fragment wound to the right chest and right flank, hepatitis C with cirrhosis of the liver, residuals of laceration to the stomach and liver, and laparotomy scar) resulted in debilitating effects and general impairment of health to an extent that would have rendered him materially less capable of resisting the effects of the congestive heart failure and chronic obstructive pulmonary disease leading to his death?

b.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's smoking was caused by his service-connected PTSD, i.e., as a result of self-medication?  If so, is it at least as likely as not that his smoking was a substantial factor in causing congestive heart failure or chronic obstructive pulmonary disease?  If so, would the disability not have occurred but for the use of tobacco? 

c.  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's congestive heart failure was incurred in or otherwise related to active service, to include the Veteran's in-service herbicide exposure.  

The examiner should provide a complete rationale for all conclusions reached.  

5.  After completing the above and any other development deemed necessary, readjudicate the claim.  If the benefits sought on appeal remains denied, the Appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

